Citation Nr: 0902707	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-03 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California.


THE ISSUE

Entitlement to service connection for heart disease, 
secondary to service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The veteran is in receipt of a 100 percent disability 
evaluation for post-traumatic stress disorder (PTSD), 
effective June 29, 1999.


FINDING OF FACT

The veteran does not have heart disease that is caused or 
aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
heart disease, including as to secondary service connection, 
are not approximated. 38 U.S.C.A. §§ 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2008).  The 
regulations implementing VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed 
the record on appeal, the Board has concluded that the 
notice requirements of VCAA have been satisfied with respect 
to the issue decided herein.  

In a letter sent in January 2004, the RO provided timely 
notice to the veteran regarding what information and 
evidence is needed to substantiate secondary service 
connection claims, as well as specifying the information and 
evidence to be submitted by him, the information and 
evidence to be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertained 
to his claim.

The veteran was informed in a March 2006 letter that a 
disability rating and effective date would be assigned if 
his claim was granted.  See Dingman/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was given 
in October 2005, accompanied by a review of the claims 
folder. Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash 
v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty 
of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the 
veteran's claims folder).  

The Board concludes that all available evidence that is 
pertinent to the claim has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  

Finally, to the extent that VA has failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
defect would not be more than harmless.  Of course, an error 
is not harmless when it "reasonably affect(s) the outcome 
of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

As there is no evidence that any failure on the part of VA 
to further comply with VCAA reasonably affects the outcome 
of this case, the Board finds that any such omission is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


Merits of the Claim

The veteran argues that he has heart disease, that was 
caused or aggravated by service-connected PTSD. Having 
carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.
 
Secondary service connection is available for disabilities 
that are proximately due to or the result of a service- 
connected disease or injury. 38 C.F.R. § 3.310. When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Allen Court held that the term "disability" as used in 
38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition." Allen, 7 
Vet. App. at 448.  

VA amended 38 C.F.R. § 3.310, to conform the regulation to 
Allen v. Brown.  Effective October 10, 2006, the section 
heading of 38 C.F.R. § 3.310 was retitled "Disabilities that 
are proximately due to, or aggravated by, service-connected 
disease or injury." The current paragraph (b) of 38 C.F.R. § 
3.310 was redesignated as paragraph (c), and a new paragraph 
(b) was added:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected. However, VA 
will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of aggravation 
or by the earliest medical evidence created at any 
time between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury. The rating activity 
will determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR Part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

Throughout the veteran's claims file, there is substantial 
medical evidence of numerous treatments for heart disease.  
The veteran was initially diagnosed with coronary artery 
disease in 1996, when he had an acute myocardial infarction.   
In May 2005, he had a second acute myocardial infarction, 
resulting in cardiac arrest and surgery.  He was then 
diagnosed with congestive heart failure.  

In support of his claim that the stress from his PTSD caused 
his heart disease, the veteran submitted an August 2004 
statement from D.T., MD, his VA treating physician.  Dr. T. 
stated that there are multiple risk factors for coronary 
artery disease and myocardial infarctions, and certainly the 
stress which results from PTSD can exacerbate these risk 
factors.  However, Dr. T. did not include a medical 
rationale or literature in support of her opinion.   

The veteran underwent a comprehensive VA cardiology 
examination in October 2005.  The examiner diagnosed him 
with coronary artery disease and reported that his disease 
was less likely a result of, or caused by, his service-
connected PTSD.  The examiner stated that the veteran had 
other risk factors for heart disease, including 
hypertension, hyperlipidity, hypercholesterolemia, a family 
history of heart disease, and being a male over 50.  
Additionally, the examiner stated that stress resulting from 
PTSD has not been show to cause coronary disease.  After 
reviewing nine separate critical medical documents of 
record, and conducting a clinical examination specifically 
undertaken to assess whether there was any relationship 
between PTSD and heart disease, the examiner concluded that 
it is more likely that the veteran's heart disease is 
related to these risk factors, than to stress resulting from 
his diagnosed PTSD. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence 
does not have the same probative value.

Although the Court has specifically rejected the "treating 
physician rule," the Board is obligated to consider and 
articulate reasons or bases for its evaluation of a treating 
physician - here, Dr. T.  See Van Slack v. Brown, 5 Vet. 
App. 499, 502 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 
473 (1993).

While Dr. T. reported that she was the veteran's treating 
physician for approximately four years, the Board finds that 
her statement is speculative and is therefore insufficient 
to support the veteran's claim, in particular as measured 
with the opinion of the VA physician conducting the 
examination of October 2005.  Dr. T. states that the stress 
from PTSD can aggravate the veteran's risk factors for heart 
disease, but did not state that the stress did aggravate 
those factors in this case. Indeed, her opinion of such a 
possible factor was investigated by the subsequent 
examination.  
The Court has held that the use of equivocal language such 
as "possible" makes a statement by an examiner speculative 
in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 
(1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993)(medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 
(1993)(doctor's statement framed in terms such as "could 
have been" is not probative).

However, the VA examiner's report unequivocally states that 
stress resulting from PTSD has not been shown to cause 
coronary heart disease.  The medical opinion that weighs 
against the veteran's claim has more probative weight than 
the opinion that weighs in favor of his claim. The Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's heart disease is secondary to his 
service-connected PTSD.  

The Board has also considered the doctrine of reasonable 
doubt in reaching this decision.  However, as the 
preponderance of the evidence is against the claim, the 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for a heart disorder is denied.



____________________________________________ 
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals
 

